Citation Nr: 0103315	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  00-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to April 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit 
Michigan.  

In July 2000, the veteran appeared before the undersigned 
Member of the Board and gave testimony in support of his 
claim.  


REMAND

The veteran seeks a compensable evaluation for his service-
connected bilateral defective hearing.  The most recent VA 
examination report for disability evaluation is dated in 
September 1999.  During his July 2000 hearing before the 
undersigned, the veteran testified that he had been examined 
by VA for disability evaluation since September 1999, and 
that he had been treated by VA since that time.  VA records, 
dated subsequent to September 1999 have not been associated 
with the claims folder.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 
The RO must obtain these treatment records because they might 
contain medical findings and other conclusions that might be 
determinative in the disposition of this claim.  

In addition, the veteran has testified at his July 2000 
hearing that his hearing has worsened since his last VA 
examination.  Thus a current VA examination is in order.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his bilateral defective hearing since 
September 1999.  After obtaining any 
necessary authorization, the RO should 
then obtain any medical records not 
currently on file.  Of particular 
interest are all VA treatment and 
examination records since September 1999.  

2.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim and that, the potential 
consequences of his failure to appear 
under 38 C.F.R. § 3.655 (2000).  
Notification of the examination date 
should also be documented in the claims 
folder.

3.  The veteran should then be afforded a 
comprehensive VA audiometric examination 
by an audiologist, to determine the 
current manifestations and severity of 
his hearing disability.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report. 
The examiner must examine the veteran and 
review the claims folder.  Any indicated 
studies should be performed.  


4.  The RO should then review the 
examination report to ensure that the 
veteran has been fully evaluated on 
examination.  If not, corrective action 
must be taken.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).   

5. After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issue in 
appellate status.  




The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




